UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                    June 27, 2005

                                        Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. RICHARD A. POSNER, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 02-3955

UNITED STATES OF AMERICA,                      Appeal from the United States District
    Plaintiff-Appellee,                        Court for the Northern District of
                                               Illinois, Eastern Division
      v.
                                               No. 01 CR 1098-3
LANCELOT HENRY,
    Defendant-Appellant.                       James F. Holderman,
                                               Judge.

                                      ORDER

      We ordered a limited remand so that the district court could state whether it
would have imposed the same sentence given the additional discretion provided by
Untied States v. Booker, 125 S. Ct. 738 (2005). See United States v. Paladino, 401
F.3d 471 (7th Cir. 2005).

      The district judge has responded that he would have imposed the original
sentence even under advisory guidelines. We invited the parties to file arguments
addressing the effect of the district court’s response on the proper disposition of this
appeal, but Henry has let the deadline pass without taking that opportunity. His
sentence of 48 months’ imprisonment is within the 46- to 57-month guideline range.
We see no reason why this sentence is “unreasonable” and therefore AFFIRM the
judgment.